ORDER
PER CURIAM.
The above-captioned case is hereby remanded to the Court of Common Pleas of Philadelphia County for the filing of motions on the issue of after-discovered evidence and/or motions alleging the ineffective assistance of trial counsel as it would relate to the issue of the property receipt.
The motions must be alleged with specificity, and the trial court, after a hearing, if necessary, must file an opinion *34which includes findings of fact and conclusions of law on this issue. Jurisdiction is relinquished.1
PAPADAKOS, J., dissents.

. We have considered the other issue raised by appellant, Allen Ruffin, which involves whether the trial court erred in applying the Mandatory Minimum Sentencing Act, 42 Pa.C.S.A. § 9712, to the case, and we find it meritless.